Application by 16 Court Street, Inc., owner of the leasehold affecting premises 16 Court Street, borough of Brooklyn, for approval of a plan of liquidating a certain trust mortgage securing bonds issued by said 16 Court Street, Inc., to the Continental Bank & Trust Company of New York, as trustee, covering the said leasehold on said premises.
On argument, order approving bid of respondent 16 Court Street, Inc., for the liquidation of a mortgage bond issue reversed on the law and the facts, without costs, and the proceeding remitted to the justice presiding at Special Term, Part VII, Kings County, for all purposes, including the receipt of open and competitive bids for the purchase of the mortgage on the leasehold herein. Lewis, P. J., Hagarty, Carswell, Johnston and Nolan, JJ., concur.